United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 19, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20400
                          Summary Calendar



RONALD H. TONKIN,

                                    Plaintiff-Appellant,

versus

UNITED STATES CUSTOMS SERVICE,

                                    Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-01-CV-4461
                         --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Ronald H. Tonkin appeals the district court’s dismissal of

his lawsuit under the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”).   Tonkin argues that the (b)(6) and (b)(7)(C) FOIA

exemptions do not apply to the documents requested by him.

     The requested records include information about an

investigation of specific individuals and therefore constitute

“files” within the meaning of the (b)(6) exemption.     See Sherman

v. United States Dep’t of the Army, 244 F.3d 357, 361 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20400
                                -2-

2001).   The substantial privacy interests implicated in

disclosure of the requested documents outweigh the limited public

interest that would be served by revealing the records.     See id.

Thus, disclosure “would constitute a clearly unwarranted invasion

of personal privacy.”   See 5 U.S.C. § 552(b)(6).   Because the

district court did not err in determining that the (b)(6)

exemption applied in this case, this court need not decide

whether the (b)(7)(C) exemption applied as well.

     AFFIRMED.